 1   BOWMAN AND BROOKE LLP
     Brian Takahashi (SBN: 146505)
 2   E-mail: brian.takahashi@bowmanandbrooke.com
     Theodore Dorenkamp III (SBN: 277004)
 3   E-mail: theodore.dorenkampiii@bowmanandbrooke.com
     Bryan A. Reynolds (SBN: 296434)
 4   E-mail: bryan.reynolds@bowmanandbrooke.com
     970 West 190th Street, Suite 700
 5   Torrance, California 90502
     Tel No.: 310/ 768-3068            NOTE: CHANGES MADE BY THE COURT
 6   Fax No.: 310/ 719-1019
 7   Attorneys for Defendant
     JAGUAR LAND ROVER NORTH AMERICA, LLC
 8
 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12    NIKA HOSSEINALIZADEH             )       CASE NO.: 2:19-cv-08624 SVW (JPRx)
      NOORI aka NIKA NOORI and         )
13    TOORAJ                           )       Assigned to: Hon. Stephen V. Wilson
      HAJIABDOLLAHTEHRANI,             )       Magistrate: Hon. Jean P. Rosenbluth
14                                     )
                          Plaintiffs,  )       DISCOVERY MATTER
15                                     )       STIPULATED PROTECTIVE
            vs.                        )       ORDER; [PROPOSED] ORDER
16                                     )
      JAGUAR LAND ROVER NORTH )
17    AMERICA, LLC, a Delaware         )
      Limited Liability Company; TERRY )
18    YORK MOTOR CARS, LTD., a         )
      California Corporation, dba LAND )
19    ROVER ENCINO; and DOES 1         )
      through 10, inclusive,           )
20                                     )
                          Defendants.  )
21                                     )
22   1.      A.    PURPOSES AND LIMITATIONS
23           Discovery in this action is likely to involve production of confidential,
24   proprietary or private information for which special protection from public
25   disclosure and from use for any purpose other than prosecuting this litigation may
26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
27   enter the following Stipulated Protective Order. The parties acknowledge that this
28   Order does not confer blanket protections on all disclosures or responses to



     21671901v2                               1                  2:19-cv-08624 SVW (SSx)
 1   discovery and that the protection it affords from public disclosure and use extends
 2   only to the limited information or items that are entitled to confidential treatment
 3   under the applicable legal principles.
 4           B.    GOOD CAUSE STATEMENT
 5           This action is likely to involve trade secrets, customer information, and other
 6   valuable research, development, commercial, financial, technical and/or proprietary
 7   information for which special protection from public disclosure and from use for any
 8   purpose other than prosecution of this action may be warranted. Such confidential
 9   and proprietary materials and information consist of, among other things,
10   confidential business or financial information, information regarding confidential
11   business practices, or other confidential research, development, or commercial
12   information (including information implicating privacy rights of third parties),
13   information otherwise generally unavailable to the public, or which may be
14   privileged or otherwise protected from disclosure under state or federal statutes,
15   court rules, case decisions, or common law. Accordingly, to expedite the flow of
16   information, to facilitate the prompt resolution of disputes over confidentiality of
17   discovery materials, to adequately protect information the parties are entitled to keep
18   confidential, to ensure that the parties are permitted reasonable necessary uses of
19   such material in preparation for and in the conduct of trial, to address their handling
20   at the end of the litigation, and serve the ends of justice, a protective order for such
21   information is justified in this matter. It is the intent of the parties that information
22   will not be designated as confidential for tactical reasons and that nothing be so
23   designated without a good faith belief that it has been maintained in a confidential,
24   non-public manner, and there is good cause why it should not be part of the public
25   record of this case.
26           C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
27                 SEAL
28           The parties further acknowledge, as set forth in Section 12.3, below, that this



     21671901v2                                 2                    2:19-cv-08624 SVW (SSx)
 1   Stipulated Protective Order does not entitle them to file confidential information
 2   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 3   and the standards that will be applied when a party seeks permission from the court
 4   to file material under seal.
 5           There is a strong presumption that the public has a right of access to judicial
 6   proceedings and records in civil cases. In connection with non-dispositive motions,
 7   good cause must be shown to support a filing under seal. See Kamakana v. City and
 8   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 9   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
10   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
11   good cause showing), and a specific showing of good cause or compelling reasons
12   with proper evidentiary support and legal justification, must be made with respect to
13   Protected Material that a party seeks to file under seal. The parties' mere designation
14   of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
15   submission of competent evidence by declaration, establishing that the material
16   sought to be filed under seal qualifies as confidential, privileged, or otherwise
17   protectable—constitute good cause.
18           Further, if a party requests sealing related to a dispositive motion or trial, then
19   compelling reasons, not only good cause, for the sealing must be shown, and the
20   relief sought shall be narrowly tailored to serve the specific interest to be protected.
21   See Pintos v. Pacific Creditors Ass'n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
22   each item or type of information, document, or thing sought to be filed or introduced
23   under seal in connection with a dispositive motion or trial, the party seeking
24   protection must articulate compelling reasons, supported by specific facts and legal
25   justification, for the requested sealing order. Again, competent evidence supporting
26   the application to file documents under seal must be provided by declaration.
27           Any document that is not confidential, privileged, or otherwise protectable in
28   its entirety will not be filed under seal if the confidential portions can be redacted. If



     21671901v2                                   3                   2:19-cv-08624 SVW (SSx)
 1   documents can be redacted, then a redacted version for public viewing, omitting only
 2   the confidential, privileged, or otherwise protectable portions of the document, shall
 3   be filed. Any application that seeks to file documents under seal in their entirety
 4   should include an explanation of why redaction is not feasible.
 5   2.      DEFINITIONS
 6           2.1   Action:   Nika Hosseinalizadeh Noori aka Nika Noori and Tooraj
 7   Hajiabdollahtehrani v. Jaguar Land Rover North America, LLC, et. al., United States
 8   District Court — Central District, Case No. 2:19-cv-08624 SVW (SSx).
 9           2.2   Challenging Party: a Party or Non-Party that challenges the designation
10   of information or items under this Order.
11           2.3   "CONFIDENTIAL" Information or Items: information (regardless of
12   how it is generated, stored or maintained) or tangible things that qualify for
13   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
14   the Good Cause Statement.
15           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
16   their support staff).
17           2.5   Designating Party: a Party or Non-Party that designates information or
18   items that it produces in disclosures or in responses to discovery as
19   "CONFIDENTIAL."
20           2.6   Disclosure or Discovery Material: all items or information, regardless
21   of the medium or manner in which it is generated, stored, or maintained (including,
22   among other things, testimony, transcripts, and tangible things), that are produced or
23   generated in disclosures or responses to discovery in this matter.
24           2.7   Expert: a person with specialized knowledge or experience in a matter
25   pertinent to the litigation who has been retained by a Party or its counsel to serve as
26   an expert witness or as a consultant in this Action.
27           2.8   House Counsel: attorneys who are employees of a party to this Action.
28   House Counsel does not include Outside Counsel of Record or any other outside



     21671901v2                                  4                 2:19-cv-08624 SVW (SSx)
 1   counsel.
 2           2.9   Non-Party: any natural person, partnership, corporation, association or
 3   other legal entity not named as a Party to this action.
 4           2.10 Outside Counsel of Record: attorneys who are not employees of a party
 5   to this Action but are retained to represent or advise a party to this Action and have
 6   appeared in this Action on behalf of that party or are affiliated with a law firm that
 7   has appeared on behalf of that party, and includes support staff.
 8           2.11 Party: any party to this Action, including all of its officers, directors,
 9   employees, consultants, retained experts, and Outside Counsel of Record (and their
10   support staffs).
11           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
12   Discovery Material in this Action.
13           2.13 Professional Vendors: persons or entities that provide litigation support
14   services (e.g., photocopying, videotaping, translating, preparing exhibits or
15   demonstrations, and organizing, storing, or retrieving data in any form or medium)
16   and their employees and subcontractors.
17           2.14 Protected Material:     any Disclosure or Discovery Material that is
18   designated as "CONFIDENTIAL."
19           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
20   from a Producing Party.
21   3.      SCOPE
22           The protections conferred by this Stipulation and Order cover not only
23   Protected Material (as defined above), but also (1) any information copied or
24   extracted from Protected Material; (2) all copies, excerpts, summaries, or
25   compilations of Protected Material; and (3) any testimony, conversations, or
26   presentations by Parties or their Counsel that might reveal Protected Material.
27           Any use of Protected Material at trial shall be governed by the orders of the
28   trial judge. This Order does not govern the use of Protected Material at trial.



     21671901v2                                 5                   2:19-cv-08624 SVW (SSx)
 1   4.      DURATION
 2           Once a case proceeds to trial, information that was designated as
 3   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 4   as an exhibit at trial becomes public and will be presumptively available to all
 5   members of the public, including the press, unless compelling reasons supported by
 6   specific factual findings to proceed otherwise are made to the trial judge in advance
 7   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing "good cause"
 8   showing for sealing documents produced in discovery from "compelling reasons"
 9   standard when merits-related documents are part of court record). Accordingly, the
10   terms of this protective order do not extend beyond the commencement of the trial.
11   5.      DESIGNATING PROTECTED MATERIAL
12           5.1   Exercise of Restraint and Care in Designating Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under
14   this Order must take care to limit any such designation to specific material that
15   qualifies under the appropriate standards. The Designating Party must designate for
16   protection only those parts of material, documents, items or oral or written
17   communications that qualify so that other portions of the material, documents, items
18   or communications for which protection is not warranted are not swept unjustifiably
19   within the ambit of this Order.
20           Mass, indiscriminate or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper
22   purpose (e.g., to unnecessarily encumber the case development process or to impose
23   unnecessary expenses and burdens on other parties) may expose the Designating
24   Party to sanctions.
25           If it comes to a Designating Party's attention that information or items that it
26   designated for protection do not qualify for protection, that Designating Party must
27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
28           5.2 Manner and Timing of Designations. Except as otherwise provided in this



     21671901v2                                  6                  2:19-cv-08624 SVW (SSx)
 1   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 2   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 3   Order must be clearly so designated before the material is disclosed or produced.
 4           Designation in conformity with this Order requires:
 5           (a) for information in documentary form (e.g., paper or electronic documents,
 6   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 7   the Producing Party affix at a minimum, the legend "CONFIDENTIAL" (hereinafter
 8   "CONFIDENTIAL legend"), to each page that contains protected material. If only
 9   a portion of the material on a page qualifies for protection, the Producing Party also
10   must clearly identify the protected portion(s) (e.g., by making appropriate markings
11   in the margins).
12           A Party or Non-Party that makes original documents available for inspection
13   need not designate them for protection until after the inspecting Party has indicated
14   which documents it would like copied and produced. During the inspection and
15   before the designation, all of the material made available for inspection shall be
16   deemed "CONFIDENTIAL."              After the inspecting Party has identified the
17   documents it wants copied and produced, the Producing Party must determine which
18   documents, or portions thereof, qualify for protection under this Order. Then, before
19   producing the specified documents, the Producing Party must affix the
20   "CONFIDENTIAL legend" to each page that contains Protected Material. If only a
21   portion of the material on a page qualifies for protection, the Producing Party also
22   must clearly identify the protected portion(s) (e.g., by making appropriate markings
23   in the margins).
24           (b) for testimony given in depositions that the Designating Party identifies the
25   Disclosure or Discovery Material on the record, before the close of the deposition
26   all protected testimony.
27           (c) for information produced in some form other than documentary and for
28   any other tangible items, that the Producing Party affix in a prominent place on the



     21671901v2                                  7                  2:19-cv-08624 SVW (SSx)
 1   exterior of the container or containers in which the information is stored the legend
 2   "CONFIDENTIAL." If only a portion or portions of the information warrants
 3   protection, the Producing Party, to the extent practicable, shall identify the protected
 4   portion(s).
 5           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 6   failure to designate qualified information or items does not, standing alone, waive
 7   the Designating Party's right to secure protection under this Order for such material.
 8   Upon timely correction of a designation, the Receiving Party must make reasonable
 9   efforts to assure that the material is treated in accordance with the provisions of this
10   Order.
11   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
12           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
13   designation of confidentiality at any time that is consistent with the Court's
14   Scheduling Order.
15           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
16   resolution process under Local Rule 37-1 et seq.
17           6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
18   joint stipulation pursuant to Local Rule 37-2.
19           6.4   The burden of persuasion in any such challenge proceeding shall be on
20   the Designating Party. Frivolous challenges, and those made for an improper
21   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
22   parties) may expose the Challenging Party to sanctions. Unless the Designating
23   Party has waived or withdrawn the confidentiality designation, all parties shall
24   continue to afford the material in question the level of protection to which it is
25   entitled under the Producing Party's designation until the Court rules on the
26   challenge.
27   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
28           7.1   Basic Principles. A Receiving Party may use Protected Material that is



     21671901v2                                 8                   2:19-cv-08624 SVW (SSx)
 1   disclosed or produced by another Party or by a Non-Party in connection with this
 2   Action only for prosecuting, defending or attempting to settle this Action. Such
 3   Protected Material may be disclosed only to the categories of persons and under the
 4   conditions described in this Order.       When the Action has been terminated, a
 5   Receiving Party must comply with the provisions of section 13 below (FINAL
 6   DISPOSITION).
 7           Protected Material must be stored and maintained by a Receiving Party at a
 8   location and in a secure manner that ensures that access is limited to the persons
 9   authorized under this Order.
10           7.2   Disclosure of "CONFIDENTIAL" Information or Items.               Unless
11   otherwise ordered by the court or permitted in writing by the Designating Party, a
12   Receiving     Party   may      disclose   any    information   or   item   designated
13   "CONFIDENTIAL" only to:
14           (a) the Receiving Party's Outside Counsel of Record in this Action, as well as
15   employees of said Outside Counsel of Record to whom it is reasonably necessary to
16   disclose the information for this Action;
17           (b) the officers, directors, and employees (including House Counsel) of the
18   Receiving Party to whom disclosure is reasonably necessary for this Action;
19           (c) Experts (as defined in this Order) of the Receiving Party to whom
20   disclosure is reasonably necessary for this Action and who have signed the
21   "Acknowledgment and Agreement to Be Bound" (Exhibit A);
22           (d)   the court and its personnel;
23           (e)   court reporters and their staff;
24           (f)   professional jury or trial consultants, mock jurors, and Professional
25   Vendors to whom disclosure is reasonably necessary for this Action and who have
26   signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
27           (g) the author or recipient of a document containing the information or a
28   custodian or other person who otherwise possessed or knew the information;



     21671901v2                                   9                 2:19-cv-08624 SVW (SSx)
 1           (h) during their depositions, witnesses, and attorneys for witnesses, in the
 2   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 3   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 4   will not be permitted to keep any confidential information unless they sign the
 5   "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise
 6   agreed by the Designating Party or ordered by the court. Pages of transcribed
 7   deposition testimony or exhibits to depositions that reveal Protected Material may
 8   be separately bound by the court reporter and may not be disclosed to anyone except
 9   as permitted under this Stipulated Protective Order; and
10           (i) any mediator or settlement officer, and their supporting personnel,
11   mutually agreed upon by any of the parties engaged in settlement discussions or
12   appointed by the Court.
13   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
14           IN OTHER LITIGATION
15           If a Party is served with a subpoena or a court order issued in other litigation
16   that compels disclosure of any information or items designated in this Action as
17   "CONFIDENTIAL," that Party must:
18           (a) promptly notify in writing the Designating Party. Such notification shall
19   include a copy of the subpoena or court order unless prohibited by law;
20           (b) promptly notify in writing the party who caused the subpoena or order to
21   issue in the other litigation that some or all of the material covered by the subpoena
22   or order is subject to this Protective Order. Such notification shall include a copy of
23   this Stipulated Protective Order; and
24           (c) cooperate with respect to all reasonable procedures sought to be pursued
25   by the Designating Party whose Protected Material may be affected.
26           If the Designating Party timely seeks a protective order, the Party served with
27   the subpoena or court order shall not produce any information designated in this
28   action as "CONFIDENTIAL" before a determination by the court from which the



     21671901v2                                 10                  2:19-cv-08624 SVW (SSx)
 1   subpoena or order issued, unless the Party has obtained the Designating Party's
 2   permission. The Designating Party shall bear the burden and expense of seeking
 3   protection in that court of its confidential material and nothing in these provisions
 4   should be construed as authorizing or encouraging a Receiving Party in this Action
 5   to disobey a lawful directive from another court.
 6   9.      A NON-PARTY'S         PROTECTED MATERIAL SOUGHT TO BE
 7           PRODUCED IN THIS LITIGATION
 8           (a)   The terms of this Order are applicable to information produced by a
 9   Non-Party in this Action and designated as "CONFIDENTIAL." Such information
10   produced by Non-Parties in connection with this litigation is protected by the
11   remedies and relief provided by this Order. Nothing in these provisions should be
12   construed as prohibiting a Non-Party from seeking additional protections.
13           (b)   In the event that a Party is required, by a valid discovery request, to
14   produce a Non-Party's confidential information in its possession, and the Party is
15   subject to an agreement with the Non-Party not to produce the Non-Party's
16   confidential information, then the Party shall:
17                 (1)   promptly notify in writing the Requesting Party and the Non-
18   Party that some or all of the information requested is subject to a confidentiality
19   agreement with a Non-Party;
20                 (2)   promptly provide the Non-Party with a copy of the Stipulated
21   Protective Order in this Action, the relevant discovery request(s), and a reasonably
22   specific description of the information requested; and
23                 (3)   make the information requested available for inspection by the
24   Non-Party, if requested.
25           (c)   If the Non-Party fails to seek a protective order from this court within
26   14 days of receiving the notice and accompanying information, the Receiving Party
27   may produce the Non-Party's confidential information responsive to the discovery
28   request. If the Non-Party timely seeks a protective order, the Receiving Party shall



     21671901v2                                11                  2:19-cv-08624 SVW (SSx)
 1   not produce any information in its possession or control that is subject to the
 2   confidentiality agreement with the Non-Party before a determination by the court.
 3   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 4   of seeking protection in this court of its Protected Material.
 5   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7   Protected Material to any person or in any circumstance not authorized under this
 8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 9   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
10   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
11   or persons to whom unauthorized disclosures were made of all the terms of this
12   Order, and (d) request such person or persons to execute the "Acknowledgment and
13   Agreement to Be Bound" that is attached hereto as Exhibit A.
14   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15           PROTECTED MATERIAL
16           When a Producing Party gives notice to Receiving Parties that certain
17   inadvertently produced material is subject to a claim of privilege or other protection,
18   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
20   may be established in an e-discovery order that provides for production without prior
21   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
22   the parties reach an agreement on the effect of disclosure of a communication or
23   information covered by the attorney-client privilege or work product protection, the
24   parties may incorporate their agreement in the stipulated protective order submitted
25   to the court provided the Court so allows.
26   12.     MISCELLANEOUS
27           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
28   person to seek its modification by the Court in the future.



     21671901v2                                 12                    2:19-cv-08624 SVW (SSx)
 1           12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2   Protective Order, no Party waives any right it otherwise would have to object to
 3   disclosing or producing any information or item on any ground not addressed in this
 4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 5   ground to use in evidence of any of the material covered by this Protective Order.
 6           12.3 Filing Protected Material. A Party that seeks to file under seal any
 7   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 8   only be filed under seal pursuant to a court order authorizing the sealing of the
 9   specific Protected Material at issue. If a Party's request to file Protected Material
10   under seal is denied by the court, then the Receiving Party may file the information
11   in the public record unless otherwise instructed by the court. Filing Protected
12   Material. A Party that seeks to file under seal any Protected Material must comply
13   with Local Civil Rule 79-5. Protected Material may only be filed under seal pursuant
14   to a court order authorizing the sealing of the specific Protected Material at issue. If
15   a Party's request to file Protected Material under seal is denied by the court, then the
16   Receiving Party may file the information in the public record unless otherwise
17   instructed by the court.
18   13.     FINAL DISPOSITION
19           After the final disposition of this Action, as defined in paragraph 4, within 60
20   days of a written request by the Designating Party, each Receiving Party must return
21   all Protected Material to the Producing Party or destroy such material. As used in
22   this subdivision, "all Protected Material" includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving
25   Party must submit a written certification to the Producing Party (and, if not the same
26   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
27   (by category, where appropriate) all the Protected Material that was returned or
28   destroyed and (2) affirms that the Receiving Party has not retained any copies,



     21671901v2                                 13                  2:19-cv-08624 SVW (SSx)
 1   abstracts, compilations, summaries or any other format reproducing or capturing any
 2   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 3   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 4   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 5   reports, attorney work product, and consultant and expert work product, even if such
 6   materials contain Protected Material. Any such archival copies that contain or
 7   constitute Protected Material remain subject to this Protective Order as set forth in
 8   Section 4 (DURATION).
 9   14.     VIOLATION
10           Any violation of this Order may be punished by appropriate measures
11   including, without limitation, contempt proceedings and/or monetary sanctions.
12
13           IT IS SO ORDERED.
14
15   Dated: March 30, 2020                          _____________________________
                                                    JEAN P. ROSENBLUTH
16                                                  United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28



     21671901v2                                14                  2:19-cv-08624 SVW (SSx)
 1                                         EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of Nika Hosseinalizadeh Noori aka Nika Noori and Tooraj
 8   Hajiabdollahtehrani v. Jaguar Land Rover North America, LLC, et. al., United States
 9   District Court — Central District, Case No. 2:19-cv-08624 SVW (JPRx). I agree to
10   comply with and to be bound by all the terms of this Stipulated Protective Order and
11   I understand and acknowledge that failure to so comply could expose me to sanctions
12   and punishment in the nature of contempt. I solemnly promise that I will not disclose
13   in any manner any information or item that is subject to this Stipulated Protective
14   Order to any person or entity except in strict compliance with the provisions of this
15   Order.
16           I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for enforcing the terms of this Stipulated
18   Protective Order, even if such enforcement proceedings occur after termination of
19   this action. I hereby appoint __________________________ [print or type full
20   name] of _______________________________________ [print or type full address
21   and telephone number] as my California agent for service of process in connection
22   with this action or any proceedings related to enforcement of this Stipulated
23   Protective Order.
24
25   Date: ______________________________________
26   City and State where sworn and signed: _________________________________
27   Printed name: _______________________________
28   Signature:_______________________________



     21671901v2                                  15                  2:19-cv-08624 SVW (SSx)
 1                              CERTIFICATE OF SERVICE
 2           I hereby certify that on February 26, 2020, I filed the foregoing document
 3   entitled STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER with
 4   the clerk of court using the CM/ECF system, which will send a notice of electronic
 5   filing to all counsel of record in this action.
 6
 7
                                                        /s/ Bryan A. Reynolds
 8                                                      Bryan A. Reynolds
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     21671901v2                                  16             2:19-cv-08624 SVW (SSx)
